Citation Nr: 1027907	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease (DJD), left knee, with history of cartilage tear, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from April and August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the above claims.

As will be shown more fully below, the record reflects that 
following the August 2005 rating decision's denial of the 
Veteran's claim for service connection for PTSD, the Veteran, by 
way of correspondence from his congressman, dated in October 
2005, filed a timely notice of disagreement with this decision.  
However, the record does not reflect that he was ever furnished 
with a statement of the case.  Consequently, at this time, the 
Board will assume jurisdiction of this matter for the purpose of 
directing the RO/AMC to issue an appropriate statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As a result 
of this action, the Board has added this issue to the title page 
of this remand.  

The Veteran submitted a claim for service connection for a 
skin disorder, to include as due to exposure to Agent 
Orange.  This matter is referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran was last provided with a VA examination in March 2005 
to determine the nature and severity of his service-connected 
left knee disability.  Since then, he has claimed a worsening of 
this service-connected disability.  In fact, in his recent brief 
in July 2010, the Veteran's representative has reiterated that 
the Veteran's left knee disorder has worsened since his last 
examination, and insisted that this matter be remanded to afford 
the Veteran with a new examination.  Consequently, the Board 
finds that the Veteran should be afforded a new VA examination to 
determine the current nature and severity of his left knee 
disorder.

In addition, as was noted previously, the Veteran has also sought 
service connection for PTSD.  This claim was adjudicated in an 
August 2005 RO decision, after which the Veteran filed a timely 
notice of disagreement in October 2005.  The record does not 
reflect that he has been provided with a statement of the case.  
Therefore, the Board finds that the Veteran should be provided 
with an appropriate statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Finally, arrangements should be made to obtain any additional VA 
treatment records for the Veteran, dated since May 2005.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain 
any additional VA treatment records for 
the Veteran, dated since May 2005.

2.  Thereafter, schedule the Veteran for a 
VA examination of his left knee.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary studies and 
tests should be conducted and the VA 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all residuals 
attributable to the Veteran's service-
connected DJD of the left knee with 
history of cartilage tear.

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including pain during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner should state whether there is 
any evidence of recurrent subluxation or 
lateral instability of the left knee, and 
if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

4.  Readjudicate the claim for a higher 
rating for the Veteran's service-connected 
left knee disorder.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

5.  Finally, issue a statement of the case 
with respect to the issue of entitlement 
to service connection for a PTSD.  The 
Veteran and his representative should be 
advised of the need to file a substantive 
appeal if the Veteran wishes to complete 
an appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


